 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NORMAN JOHN CRAIG,                                No. 2:21-cv-01116 GGH P
12                       Petitioner,
13           v.                                         ORDER
14    GEORGE ESKIN, et al.,
15                       Respondents.
16

17          Petitioner, a county inmate proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. Petitioner has not paid the filing fee or submitted a request

19   to proceed in forma pauperis.

20          The application attacks a conviction issued by the Santa Barbara Superior Court. ECF

21   No. 1 at 2. While both this court and the United States District Court in the district where

22   petitioner was convicted have jurisdiction, see Braden v. 30th Judicial Circuit Court, 410 U.S.

23   ////

24   ////

25   ////

26   ////

27   ////

28   ////
                                                        1
 1   484 (1973), any and all witnesses and evidence necessary for the resolution of petitioner’s

 2   application are more readily available in Santa Barbara County. Id. at 499 n.15; 28 U.S.C. §

 3   2241(d).

 4          Accordingly, in the furtherance of justice, IT IS HEREBY ORDERED that this matter is

 5   transferred to the United States District Court for the Central District of California.

 6   Dated: July 12, 2021
                                                 /s/ Gregory G. Hollows
 7                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
